

MACATAWA BANK CORPORATION


VOTING AND
EXCHANGE AGREEMENT


This Voting and Exchange Agreement (this "Agreement") is entered into between
the undersigned (the "Holder") and Macatawa Bank Corporation, a Michigan
corporation (the "Company").


The Holder is the record holder of shares (the "Series B Preferred Shares") of
the Company's outstanding Series B Noncumulative Convertible Perpetual Preferred
Stock, Liquidation Preference Amount $1,000 per share (the "Series B Preferred
Stock").  The Holder and the Company desire to enter into this Voting and
Exchange Agreement.


A. PART ONE


1. Special Shareholders Meeting.  As permitted by the Michigan Business
Corporation Act, as promptly as reasonably practicable following the execution
and delivery of a Voting and Exchange Agreement (in a form which is the same or
substantially similar to this Agreement) by holders of at least a majority of
the Series B Preferred Shares and 5:00 p.m. eastern time on December 29, 2013,
whichever is later, the Company shall call and hold a special meeting of
shareholders (the "Special Shareholders Meeting") to vote on a proposal (the
"Proposal") to amend the Company's Articles of Incorporation to effect, on a
mandatory basis, the cancellation and exchange of the Series B Preferred Shares
upon terms substantially consistent with the terms of the Exchange (defined
below) as set forth in the Summary attached as Exhibit A and this Agreement.  In
connection with the Special Shareholders Meeting, the Company agrees to use
commercially reasonable efforts to solicit proxies representing at least a
majority of the Series B Preferred Shares and representing at least a majority
of the outstanding shares of Company common stock, in each case appointing the
named proxies to vote all such shares "for" the Proposal.
 
2. Terms of Exchange.  If the Proposal is approved at the Special Shareholders
Meeting (or if the Company exercises its Early Closing Option pursuant to
Section B.5 of this Agreement) , the Company shall cancel and exchange (the
"Exchange") each Series B Preferred Share and issue to the Holder the following
consideration (the "Exchange Consideration") in exchange therefore:
 
(a) a number of shares of the Company's common stock equal to $1,000 divided by
the Exchange Price; plus
 
(b) at the election of the Holder (as indicated by the Holder below in the
Election Box on the Election and Signature Page): (i) an amount of cash equal to
$182.00 (the "Investment Return Amount"); or (ii) a number of shares of Company
common stock equal to the Investment Return Amount divided by the Exchange
Price.
 
For purposes of this Agreement, "Exchange Price" means the greater of (A) $5.25
per share, (B) the average closing price per share for Company common stock as
reported on NASDAQ for the 20 trading days immediately prior to the Closing
Date, or (C) the consolidated closing bid price per share of Company common
stock as determined by NASDAQ on the trading day immediately before the Closing
Date.
 
3. Effective Time.  If the Proposal is approved, the Company shall file a
certificate of amendment (the "Certificate") to its Articles of Incorporation to
effect the Exchange and, in such case, the effective time ("Effective Time") of
the Exchange shall be as of the time and date when the Certificate becomes
effective.  Upon the Effective Time, the Series B Preferred Shares and all
obligations thereunder and pursuant thereto shall be cancelled and extinguished
and converted into the right to receive the Exchange Consideration.  Following
the Effective Time, the Company shall issue to the Holder the Exchange
Consideration, together with cash in lieu of any fractional share interest
pursuant to Section C.14 of this Agreement, The Company shall issue or cause to
be issued all shares of Company common stock owing to the Holder in book-entry
form through the Direct Registration System and issue or cause to be issued
statements reflecting ownership by the Holder of such shares in the Direct
Registration System.  The Company shall mail or cause to be mailed to the Holder
a check in payment of any cash payment owing to the Holder.
 
4. Irrevocable Proxy.  The Holder hereby irrevocably appoints Ronald L. Haan and
Jon W. Swets, or either of them, of the Company, with full power of
substitution, to act as attorneys and proxies for the Holder to vote all Series
B Preferred Shares that the Holder is entitled to vote at the Special
Shareholders Meeting, to be held on a date and at a location to be determined,
and any and all adjournments and postponements thereof of such meeting, "for"
the Proposal.
 
B. PART TWO
 
5. Early Closing Option.  If all of the holders of the Series B Preferred Shares
execute and deliver a Voting and Exchange Agreement (in a form which is the same
or substantially similar to this Agreement), the Company may, in its sole
discretion, elect (the "Early Closing Option") to complete the Exchange without
calling and holding the Special Shareholders Meeting and voting on the
Proposal.  If the Company exercises the Early Closing Option, Company and Holder
shall complete the Exchange on a date chosen by the Company, which shall be
reasonably promptly after the Company exercises the Early Closing Option.
 
6. Closing Pursuant to Early Closing Option.
 
(a) Subject to the terms and conditions of this Agreement, the closing of the
Exchange pursuant to the Early Closing Option (the "Closing") will occur on a
date (the "Closing Date") chosen by the Company in its sole discretion.  The
Company will provide notice to the Holder of the Closing Date chosen by the
Company.  Upon completion of the Closing, the Series B Preferred Shares and all
obligations thereunder and pursuant thereto shall be cancelled and extinguished
and converted into the right to receive the Exchange Consideration.
 


 
(b) At the Closing, the Holder shall deliver or cause to be delivered to the
Company (i) all right, title and interest in and to the Series B Preferred
Shares free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, "Liens"), and any documents of conveyance or transfer
that the Company may deem necessary or desirable to transfer to and confirm in
the Company all right, title and interest in and to the Series B Preferred
Shares free and clear of any Liens; and (ii) the Company shall issue to the
Holder the Exchange Consideration, together with cash in lieu of any fractional
share interest pursuant to Section C.14 of this Agreement.  The Company shall
issue or cause to be issued all shares of Company common stock owing to the
Holder in book-entry form through the Direct Registration System and issue or
cause to be issued statements reflecting ownership by the Holder of such shares
in the Direct Registration System.  The Company shall mail or cause to be mailed
to the Holder a check in payment of any cash payment owing to the Holder.
 
7. Power.  The Holder hereby irrevocably appoints Ronald L. Haan and Jon W.
Swets, or either of them, with full power of substitution, as true and lawful
attorneys to transfer all of the Holder's Series B Preferred Shares on the books
and records of the Company.
 
C. PART THREE
 
8. Delivery of Stock Certificates; Transfer of Ownership.  Simultaneously with
the execution and delivery of this Agreement, or within seven days thereafter if
permitted by the Company, the Holder shall deliver into escrow stock
certificates representing all of the Holder's Series B Preferred
Shares.  Transfer of ownership of the Holder's Series B Preferred Shares will
only occur upon the Effective Time or the Closing.  Prior to the Effective Time
or the Closing, stock certificates representing the Holder's Series B Preferred
Shares delivered to the Company shall be held in escrow by the Company.  The
Holder's stock certificates will be returned to the Holder on or before June 30,
2014 if the Effective Time has not occurred and the Closing has not been
completed before that date.
 
9. Representations, Warranties, and Agreements by Holder.
 
The Holder represents, warrants, and agrees as follows:
 
(a) This Agreement is the legal, valid and binding agreement of the Holder
enforceable against the Holder in accordance with its terms.  The execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby and the performance of the Holder's obligations hereunder are duly
authorized and will not conflict with, or result in any violation of or default
under, any provision of any agreement or other instrument to which the Holder is
a party or by which the Holder is bound.
 


 


 
(b) If the Holder is an entity, the Holder is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization.  If the Holder is an individual, the Holder has
legal capacity to enter into and be bound by this Agreement.
 
(c) The Holder is the sole legal and beneficial owner of the Series B Preferred
Shares, and the Holder has good, valid and marketable title to such shares free
and clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto
(collectively, "Liens") except as identified in Schedule 4(c) to this
Agreement.  Upon the Holder's delivery of the Series B Preferred Shares to the
Company pursuant to the Exchange, such shares shall be free and clear of all
Liens.
 
(d) The shares of Company common stock to be issued pursuant to the Exchange are
being issued to the Holder and not to any other person or entity and for the
account of the Holder, not as a nominee or agent and not for the account of any
other person or entity.  The Holder is accepting delivery of such shares for
investment for an indefinite period and not with a view to the sale or
distribution of any part or all of such shares by public or private sale or
other disposition.
 
(e) The Holder has been advised that the shares of Company common stock have not
been registered under the Securities Act of 1933, as amended (the "Act"), or
registered or qualified under any state securities law, on the ground that
exemptions from or preemption of such registration and qualification
requirements are available.
 
(f) The Holder understands: (i) the risks involved in an investment in the
shares of Company common stock to be issued pursuant to the Exchange, including
the speculative nature of the investment; (ii) the financial risks involved in
an investment in the such shares, including the risk of losing the entire
investment made by the Holder; and (iii) the lack of liquidity and restrictions
on transfers of such shares.
 
(g) The Holder has had an opportunity to consult with legal, accounting, tax,
investment, and other advisers to the Holder with respect to the tax
consequences of the Exchange and the tax treatment of an investment by the
Holder in the shares of Company common stock to be issued pursuant to the
Exchange and the merits and risks of an investment in such shares to the extent
that such advice is deemed appropriate by the Holder.
 
(h) The Holder acknowledges that all documents, records, and books requested by
the Holder pertaining to an investment in the shares of Company common stock
have been made available for inspection by the Holder and the Holder's attorney,
certified public accountant, or other representatives.  The Holder and the
Holder's advisers have had a reasonable opportunity to ask questions of and
receive answers from the Company, or a person or persons acting on its behalf,
concerning an investment in the shares of Company common stock, and all such
questions have been answered to the full satisfaction of the Holder.
 
(i) The Holder acknowledges receipt of the Company's Annual Report on Form 10-K
for the year ended December 31, 2012 and Quarterly Report on Form 10-Q for the
quarter ended September 30, 2013, copies of which were provided to the Holder
with this Agreement.
 
(j) The Holder:  (i) can bear the economic risk of losing the entire investment
of the Holder in the Company, and (ii) together with the Holder's
representatives (if any), has such knowledge and experience in financial, tax
and business matters to enable the Holder to utilize the information made
available in connection with the investment in the shares of Company common
stock, to evaluate the merits and risks of the prospective investment, and to
make an informed investment decision.
 
10.  Representations, Warranties, and Agreements by the Company
 
The Company represents, warrants, and agrees as follows:
 
(a) This Agreement is the legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms.  The execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby and the performance of the Company's obligations hereunder are duly
authorized and will not conflict with, or result in any violation of or default
under, any provision of any agreement or other instrument to which the Company
is a party or by which the Company or any of the Company's properties are bound.
 
(b) The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Michigan.
 
(c) The shares of Company common stock to be issued pursuant to the Exchange,
when issued in accordance with the terms of this Agreement, are duly authorized,
validly issued, fully paid and non-assessable and not issued in violation of or
subject to any preemptive rights, purchase option, call or right of first
refusal rights.
 
11. Agreement to Refrain from Resales.  The Holder shall in no event pledge,
sell, transfer, assign, or otherwise dispose of any shares of Company common
stock to be issued pursuant to the Exchange, nor shall the Holder receive any
consideration for such shares from any person, unless, before any proposed
pledge, sale, transfer, assignment, or other disposition:
 
(a) A registration statement under the Act registering resale of such shares,
including those owned by the Holder, shall be then effective and such
disposition shall have been appropriately qualified in accordance with the Act;
or
 
(b) The Holder reasonably concludes that any such proposed pledge, sale,
transfer, assignment, or other disposition of such shares is exempt from
registration of such shares under the Act or registration or qualification of
such shares under any other federal or state securities law, and has provided to
the Company, at the request of the Company, evidence of such exemption, to the
reasonable satisfaction of the Company, including, without limitation, a legal
opinion that such proposed pledge, sale, transfer, assignment, or other
disposition will not require registration of such shares under the Act or
registration or qualification of such shares under any other federal or state
securities law.
 
12. Shares will be Restricted Securities.  The Holder understands that the
shares of Company common stock to be issued pursuant to the Exchange will be
"restricted securities" within the meaning of the Act and are subject to resale
restrictions.  The Holder understands that such shares may not be sold or
transferred unless registered under the Act, or sold or transferred pursuant to
an applicable exemption from registration under the Act.
 
13. Agreement to Refrain from Transfer and Assignment.  The Holder agrees not to
transfer or assign the Holder's Series B Preferred Shares or this Agreement or
any of the Holder's interest in the Holder's Series B Preferred Shares or this
Agreement.
 
14. No Fractional Shares.  The Holder acknowledges and agrees that no fractional
shares of Company common stock will be issued pursuant to the Exchange and that,
instead, the Holder will be entitled to receive cash in lieu of any fractional
share of Company common stock to which the Holder would otherwise have been
entitled in an amount equal to such fractional share interest multiplied by the
Exchange Price.
 
15. Successors.  This Agreement, including the representations, warranties, and
agreements contained in this Agreement, shall be binding on the Holder and the
Company and the successors and legal representatives of the Holder and the
Company and shall inure to the benefit of the respective successors and assigns
of the Holder and the Company.
 
16. Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement and understanding among the parties with respect to the subject matter
hereof and supersedes all prior agreements, negotiations, arrangements, and
understandings relating to the subject matter of this Agreement.  This Agreement
may be amended, modified, superseded, or canceled, and any of the terms,
covenants, representations, warranties, or conditions in this Agreement may be
waived, only by a written instrument signed by each party to this Agreement or,
in the case of a waiver, by or on behalf of the party waiving compliance.  The
failure of any party at any time to require performance of any provision in this
Agreement shall not affect the right at a later time to enforce that or any
other provision.  No waiver by any party of any condition, or of any breach of
any term, covenant, representation, or warranty contained in this Agreement, in
any one or more instances, shall be deemed to be a further or continuing waiver
of that or any other condition or breach.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute a single instrument.
 
17. Governing Law.  This Agreement and the rights and obligation of the parties
under this Agreement shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Michigan, without regard to conflicts
of law principles.
 
18. Non-Waiver of Securities Laws.  Notwithstanding any of the representations,
warranties, acknowledgments or agree­ments made in this Agreement by the Holder,
the Holder does not waive any rights granted to the Holder under federal or
state securities laws.
 
19. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which together shall constitute one and the same instrument.
 
20. Transfer Agent.  The transfer agent for the Series B Preferred Shares may
accept a copy of this Agreement as an original signed power under Section B.7 of
this Agreement.
 
[Election and Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

ELECTION AND SIGNATURE PAGE




 
Note to Holder: You must complete this Election Box by marking your election
with an "X" where appropriate.
_____           The Holder elects to receive the Investment Return Amount in
cash.
_____The Holder elects to receive the Investment Return Amount in shares of
Company common stock.



HOLDER:
[Insert Holder's name and address exactly as it appears on the stock register]


This Agreement must be signed by the Holder exactly as the name appears above.


Date: _____________________
     
If Holder is an entity complete this signature block:
Name of Holder:
 
 
___________________________________
By:
Its:
   
If Holder is an individual, complete this signature block:
 
 
 
___________________________________
Name:
 





Accepted and Agreed to by:


Macatawa Bank Corporation






By:                                                                      
By:
Its:


9657266












Exhibit A


MACATAWA BANK CORPORATION


Summary


Solicitation of Voting and Exchange Agreement
Relating to a Proposal to
Exchange Series B Noncumulative Convertible Perpetual Preferred Stock


This is a summary of the principal terms of a solicitation (the "Solicitation")
by Macatawa Bank Corporation (the "Company") of a proxy relating to a proposal
to cancel and exchange (the "Exchange") all of the issued and outstanding shares
(the "Series B Preferred Shares") of the Company's Series B Noncumulative
Convertible Perpetual Preferred Stock, Liquidation Preference Amount $1,000 per
share.  The Solicitation is being made to you exclusively pursuant to this
Summary and the enclosed Voting and Exchange Agreement. This Summary is
qualified in its entirety by the terms of the enclosed Voting and Exchange
Agreement.  To the extent this Summary conflicts with the enclosed Voting and
Exchange Agreement, the terms of the enclosed Voting and Exchange Agreement
control.
 


Who is making the Solicitation?
Macatawa Bank Corporation.
   
Who is subject of the Solicitation?
Record holders of Series B Preferred Shares.
   
What securities are subject of the Solicitation?
The Series B Preferred Shares.
   
What is the Solicitation?
As permitted by the Michigan Business Corporation Act, as promptly as reasonably
practicable following the execution and delivery of a Voting and Exchange
Agreement by holders of at least a majority of the Series B Preferred Shares and
5:00 p.m. eastern time on December 29, 2013, whichever is later, the Company
will call and hold a special meeting of shareholders (the "Special Shareholders
Meeting") to vote on a proposal (the "Proposal") to amend the Company's Articles
of Incorporation to effect, on a mandatory basis, the cancellation and exchange
of the Series B Preferred Shares upon terms substantially consistent with the
terms of the Exchange as set forth in this Summary and the enclosed Voting and
Exchange Agreement.
 
By executing and delivering the Voting and Exchange Agreement, you are
appointing the persons named as your proxy to vote all of your Series B
Preferred Shares "for" the Proposal.
 
The Proposal will pass and become effective upon the affirmative vote of holders
of at least a majority of the Series B Preferred Shares and the affirmative vote
of a majority of the outstanding shares of Company common stock.
   
What are the terms of the Exchange?
The Company will cancel and exchange each Series B Preferred Share for:
 
· shares of Company common stock, no par value, in an amount equal to $1,000
divided by the Exchange Price; plus
· at the election of the holder:
o an amount of cash equal to $182.00 (the "Investment Return Amount"); or
o a number of shares of Company common stock equal to the Investment Return
Amount divided by the Exchange Price.
 
The "Exchange Price" is the greater of:
· $5.25 per share;
· the average closing price per share for Company common stock as reported on
NASDAQ for the 20 trading days immediately prior to the Closing Date; or
· the consolidated closing bid price per share of Company common stock as
determined by NASDAQ on the trading day immediately before the Closing Date.
   
Early Closing Option
If all of the holders of the Series B Preferred Shares execute and deliver a
Voting and Exchange Agreement, the Company may, in its sole discretion, elect
(the "Early Closing Option") to complete the Exchange without calling and
holding the Special Shareholders Meeting and voting on the Proposal.  If the
Company exercises the Early Closing Option, Company and Holder will complete the
Exchange on a date chosen by the Company in its sole discretion.
   
What is the procedure to grant my proxy and agree to the Early Closing Option?
Before the Solicitation Period Deadline, you must properly complete, execute and
deliver to the Company the enclosed Voting and Exchange Agreement, and deliver
into escrow stock certificates representing all of your Series B Preferred
Shares, as follows:
 
Macatawa Bank Corporation
Attention: Jon W. Swets
10753 Macatawa Drive
Holland, MI  49424
 
Transfer of ownership of your Series B Preferred Shares will only occur upon
completion of the Exchange.  Prior to completion of the Exchange, stock
certificates representing your Series B Preferred Shares delivered to the
Company will be held in escrow by the Company.  Your stock certificates will be
returned to you on or before June 30, 2014 if the Closing does not occur before
that date.
   
In what form will shares of Company common stock issued pursuant to the Exchange
be issued?
All shares of Company common stock issued pursuant to the Exchange will be
issued in book-entry form through the Direct Registration System, which means
that, instead of receiving a paper stock certificate representing these shares,
you will receive a statement showing the number of shares of Company common
stock held by you electronically in book-entry form.
   
Will fractional shares of Company common stock be issued pursuant to the
Exchange?
No.  Fractional shares of Company common stock will not be issued pursuant to
the Exchange.  Instead, you will be entitled to receive cash in lieu of any
fractional share of Company common stock to which you would otherwise have been
entitled in an amount equal to such fractional share interest multiplied by the
Exchange Price.
   
What is the Company's policy on dividends on Company common stock?
After payment of the second quarter cash dividend in 2008, in order to preserve
its capital, the Company suspended payment of its cash dividend to common
shareholders until further action by the Board of Directors. Funds for the
payment of future cash dividends are primarily dependent upon cash currently
held at the Company and from dividends received from its subsidiary, Macatawa
Bank, out of its earnings. The Company expects to evaluate its ability to resume
the payment of dividends on its common stock if and when the Exchange is
completed.  There can, however, be no assurance that the Company will resume
payment of dividends in the future.
   
When will the Exchange be completed?
If the Proposal is approved, it is expected that the Exchange will be completed
on or before March 31, 2014, but that timing is not assured.
 
If the Company elects to exercise the Early Closing Option, the Exchange will be
completed on an earlier date chosen by the Company.
   
Will there be restrictions on transfer of the shares of Company common stock
issued pursuant to the Exchange?
Yes.  The shares of Company common stock issued pursuant to the Exchange will be
restricted securities within the meaning of the Securities Act of 1933.  This
means that you may not sell your shares of Company common stock unless the
shares are registered under the Securities Act of 1933 or there is an available
exemption from registration, such as Rule 144.
 
Generally, Rule 144 will permit non-affiliates of the Company to sell their
shares without restriction after they have been held for six months and will
permit affiliates of the Company to sell their shares after the six-month
holding period and subject to the applicable limitations and requirements of
Rule 144 (current public information about the Company, volume limitations,
manner of sale limitations and filing of Form 144).
   
Will the Company register the shares of Company common stock issued pursuant to
the Exchange?
As soon as reasonably practicable following the completion of the Exchange, the
Company intends to use commercially reasonable efforts to file (and cause to
become effective) with the Securities and Exchange Commission a registration
statement registering the resale of shares of Company common stock issued
pursuant to the Exchange.  If and when a registration statement becomes
effective, you will be permitted to sell your shares of Company common stock
issued pursuant to the Exchange under the registration.
   
What are the tax consequences of the Exchange?
You should consult your own tax advisor as to particular tax consequences of the
Exchange, including the election to receive the Investment Return Amount in cash
or stock, and as to purchasing, holding and disposing of shares of Company
common stock, including the application and effect of any federal, state, local
or foreign tax laws, and of any proposed changes in applicable tax laws.
   
Are there risks involved in owning Company common stock?
Yes.  Investing in Company common stock involves risks.  Before making an
investment decision, you should carefully read:
 
· this Summary and the enclosed Voting and Exchange Agreement;
· the enclosed Annual Report on Form 10-K for the year ended December 31, 2012,
including the risk factors set forth under the "Risk Factors" section of such
report, and the enclosed Quarterly Report on Form 10-Q for the quarter ended
September 30, 2013.
 
Additional information about the Company is available in the "Investor
Relations" section of our website at www.macatawabank.com.
   
Who should I contact if I have any questions?
Jon W. Swets
Senior Vice President and Chief Financial Officer
(616) 494-7645
jswets@macatawabank.com



Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of the Exchange or an investment in
shares of Company common stock or passed upon the adequacy or accuracy of this
Summary and the enclosed Voting and Exchange Agreement. Any representation to
the contrary is a criminal offense. Shares of Company common stock are not
savings accounts, deposits or other obligations of a bank or savings institution
and are not insured by the Federal Deposit Insurance Corporation or any other
government agency.  This Summary and the enclosed Voting and Exchange Agreement
do not constitute an offer to sell or a solicitation of an offer to buy any
securities other than the shares of Company common stock to which it relates or
an offer to sell or a solicitation of an offer to buy to any person in any
jurisdiction where it is unlawful to make such offer or solicitation.


9615526




